DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on November 13, 2020. 
Claims 1-13 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-212381, filed on November 25, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 8, 9, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 5, 6, 7, 9, 10, and 11 of copending Application No. 17/097061 in view of Yamaguchi (US 2021/0233228).  The instant application and copending application recite substantially similar conveyance systems/methods that set an operation parameter of the conveyance object based on stability information of the conveyed object.  The only difference being the input medium of conveyed object stability information; that is, trained image data for instant application (“an image data acquisition unit configured to acquire image data obtained by capturing images of the conveyed object; a storage unit configured to store a database for associating the image data of the conveyed object with an operation parameter for the conveyance robot”) instead of user input for copending application (“an information accepting unit configured to accept an input from a user regarding stability information indicating stability of the conveyed object in a conveyance state”).
Yamaguchi teaches that input medium of conveyed object stability information may be trained image data or user input in paragraph [0044].  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the copending application’s user input conveyed object stability information for instant application’s trained image data conveyed object stability information as a matter of design choice.
This is a provisional nonstatutory double patenting rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “An image data acquisition unit configured…” “A setting unit configured” in claim 1, “An image capturing unit configured…” in claim 4 and “A notification apparatus that send a notification…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See “The arithmetic processing unit 110 is an information processing apparatus including an arithmetic unit such as a Central Processing Unit (CPU). The arithmetic processing unit 110 includes hardware included in the arithmetic processing unit 110 and a program stored in the hardware. That is, the processing executed by the arithmetic processing unit 110 is implemented either by hardware or software. The arithmetic processing unit 110 includes a system controller 111, an image data acquisition unit 112, and a setting unit 113.” [0063], “A camera 500 is fixed onto the ceiling surface of the place where the wagon 300 is provided in the facility and captures images of the wagon 300 that is present below the camera 500 and at least a part of an area in the vicinity of the wagon 300 from the fixed place. Thus, the camera 500 is configured to be able to capture images of the conveyed object 400 accommodated in the wagon 300.” [0060] and “The warning issuing unit 253, which is a notification apparatus for issuing a warning to passersby, etc. who are present in the vicinity of the conveyance robot 200 via the speaker 215, includes a driver that drives the speaker 215. The warning issuing unit 253 is connected to the conveyance operation processing unit 240 and is driven upon receiving an instruction from the drive controller 241. The instruction from the drive controller 241 includes, for example, a signal for specifying the volume (notification level) when a warning is issued.” [0081].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamaguchi (US-20210233228).
Regarding Claim 10, Yamaguchi discloses:
A trained model generation method comprising: a training data acquiring step for acquiring a plurality of pieces of training data, each of the pieces of training data comprising image data of a conveyed object and an operation parameter of a conveyance robot that corresponds to the image data of the conveyed object; and ([0064]-[0073])
a model generation step for generating a trained model that accepts, using the training data, the image data of the conveyed object as an input and outputs the operation parameter of the conveyance robot in accordance with the image data of the conveyed object that has been accepted. ([0064]-[0073])
Regarding Claim 11, Yamaguchi discloses:
A trained model learned by acquiring a plurality of pieces of training data, each of the pieces of training data comprising image data of a conveyed object and an operation parameter of a conveyance robot that corresponds to the image data of the conveyed object, wherein the trained model causes a computer to execute processing of accepting the image data of the conveyed object as an input and outputting the operation parameter of the conveyance robot that conveys the conveyed object based on the image data of the conveyed object that has been accepted. ([0064]-[0073])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US-20220135384) in view of Yamaguchi (US-20210233228).
Regarding Claim 1 (and similarly Claims 12 and 13), Takayama discloses:
A conveyance system comprising: a conveyance robot for conveying a conveyed object; (FIG. 2, body 2)
a controller configured to control an operation of the conveyance robot; (FIG. 3, processing unit 30)
an image data acquisition unit configured to acquire image data obtained by capturing images of the conveyed object; (“In the embodiment described above, the first estimation processing may include estimating, based on the result of detection by the detection unit 11 (sensor 110) and the result of capturing by a camera, the located and orientation of the object X1. In other words, the processing of estimating the location and orientation of the object X1 (first estimation processing) may further use the result of capturing by the camera that shoots the surroundings of the carrier (mover) 1. The camera is suitably installed at a position where the camera may have a bird's eye view of the object X1 in the facility.” [0162])
a storage unit configured to store a database for associating the image data of the conveyed object with an operation parameter of the conveyance robot; and (FIG. 3, storage unit 31)
 Takayama does not explicitly disclose a control method for setting an operation parameter in a conveyance robot for conveying a conveyed object, a non-transitory storage medium storing a program for causing a computer to execute a control method for setting an operation parameter, and a setting unit configured to set the operation parameter of the conveyance robot. However, Yamaguchi explicitly discloses:
A control method for setting an operation parameter in a conveyance robot for conveying a conveyed object, (“The conveyance condition setting unit 43 sets, according to the workpiece W, conveyance conditions such as operation of the robot 2 at the time of conveying the workpiece W, matters to be prohibited, and the like.” [0039])
A non-transitory storage medium (FIG. 1, storage unit 44) storing a program for causing a computer to execute a control method for setting an operation parameter in a conveyance robot for conveying a conveyed object, (“The conveyance condition setting unit 43 sets, according to the workpiece W, conveyance conditions such as operation of the robot 2 at the time of conveying the workpiece W, matters to be prohibited, and the like.” [0039])
a setting unit configured to set the operation parameter of the conveyance robot in the controller based on the image data of the conveyed object that has been acquired and the database. (“The image processing unit 41b generates image data including three-dimensional position information of the workpiece W by executing image processing of the images captured by the cameras 3A and 3B. The three-dimensional position information of the workpiece W is represented by a coordinate value (X, Y, Z) using, for example, an XYZ orthogonal coordinate system. “ [0037] and “The conveyance condition setting unit 43 sets, according to the workpiece W, conveyance conditions such as operation of the robot 2 at the time of conveying the workpiece W, matters to be prohibited, and the like.” [0039])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Takayama to include the teachings of Yamaguchi in order to transport objects while maintaining excellent quality, as taught by Yamaguchi [0006].
Regarding Claim 2, Takayama does not explicitly disclose the database comprises a trained model that accepts the image data of the conveyed object as an input and outputs the operation parameter of the conveyance robot in accordance with the image data of the conveyed object that has been accepted, and the setting unit inputs the image data of the conveyed object into the trained model and sets the operation parameter, which is an output for the image data of the conveyed object that has been input, in the controller. However, Yamaguchi discloses:
wherein the database comprises a trained model that accepts the image data of the conveyed object as an input and outputs the operation parameter of the conveyance robot in accordance with the image data of the conveyed object that has been accepted, and the setting unit inputs the image data of the conveyed object into the trained model and sets the operation parameter, which is an output for the image data of the conveyed object that has been input, in the controller. (“The storage unit 44 stores update of a conveyance condition set by the conveyance condition setting unit 43. In the storage unit 44, a table data is stored in which basic information to be described later and conveyance conditions are correlated with each other for a plurality (kinds) of workpieces W.” [0040] and “The learning unit 45 executes learning processing for learning operation of a robot 2. When setting the conveyance condition by machine learning, the learning unit 45 acquires, in each learning cycle, control information for control of the robot 2 by the robot control unit 42 and image data input from the camera control unit 41. Then, the learning unit 45 learns, from these pieces of information, optimum action pattern and conveyance condition of the robot 2 in a case of conveying the workpiece W.” [0041])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Takayama to include the teachings of Yamaguchi in order to transport objects while maintaining excellent quality, as taught by Yamaguchi [0006].
Regarding Claim 3, Takayama does not explicitly disclose wherein the database stores each of reference image data of the conveyed object and the operation parameter that corresponds to the reference image data of the conveyed object in advance, and the setting unit compares the image data of the conveyed object that has been newly acquired with the reference image data stored in the storage unit and sets the operation parameter based on the result of the comparison. However, Yamaguchi discloses:	 
wherein the database stores each of reference image data of the conveyed object and the operation parameter that corresponds to the reference image data of the conveyed object in advance, and (“In a case where the data is stored, the conveyance condition setting unit 43 initially sets the stored existing data as a conveyance condition (Step S49). Such a case is assumed to be a case of again learning an existing conveyance condition for the target workpiece W obtained by former learning, a case of initially setting data by using default data of a conveyance condition originally stored in the storage unit 44 and execute learning, and the like.” [0083])
the setting unit compares the image data of the conveyed object that has been newly acquired with the reference image data stored in the storage unit and sets the operation parameter based on the result of the comparison. (“In a case where the data is stored, the conveyance condition setting unit 43 initially sets a conveyance condition of the target workpiece W based on the data of the conveyance condition related to the similar workpiece W. The similar workpiece W is a workpiece W having a common shape to the target workpiece W. The conveyance condition setting unit 43 compares the above-described basic information of the target workpiece and basic information of the workpiece W stored in the storage unit 44, specifies, as a similar workpiece W, a workpiece W satisfying common points set in advance regarding shapes of the both workpieces, and estimates a conveyance condition for the target workpiece W based on the conveyance condition for the similar workpiece.” [0084])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Takayama to include the teachings of Yamaguchi in order to transport objects while maintaining excellent quality, as taught by Yamaguchi [0006].
Regarding Claim 4, Takayama discloses:
further comprising: an image capturing unit configured to capture images of the conveyed object; and (“The camera is installed, for example, in a facility where the mover control system 100 is adopted. The camera is suitably installed at a position where the camera may have a bird's eye view of the object X1 in the facility.” [0162])
a wagon that accommodates the conveyed object and is moved by the conveyance robot in a state in which the wagon accommodates the conveyed object, (FIG. 1, object X1)
Takayama does not explicitly disclose the setting unit acquiring image data of the conveyed object by capturing images by the image capturing unit when the conveyed object is accommodated in the wagon. However, Yamaguchi explicitly discloses:
wherein the setting unit acquires the image data of the conveyed object obtained by capturing images by the image capturing unit when the conveyed object is accommodated in the wagon. (“The image processing unit 41b generates image data including three-dimensional position information of the workpiece W by executing image processing of the images captured by the cameras 3A and 3B. The three-dimensional position information of the workpiece W is represented by a coordinate value (X, Y, Z) using, for example, an XYZ orthogonal coordinate system.” [0037] and “The conveyance condition setting unit 43 sets, according to the workpiece W, conveyance conditions such as operation of the robot 2 at the time of conveying the workpiece W, matters to be prohibited, and the like.” [0039])
Yamaguchi discloses its conveyed object in a “bin” and not necessarily a “wagon”.  Nevertheless, one of ordinary skill in the art would have found it obvious that a bin and a wagon are functionally equivalent in that they are a volume of space for containment of objects.  Therefore the use of a bin by Yamaguchi and a wagon by Takayama are at least obvious variants that would not materially affect the rest of the other teaching.
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Takayama to include the teachings of Yamaguchi in order to transport objects while maintaining excellent quality, as taught by Yamaguchi [0006].
Regarding Claim 7, Takayama discloses:
wherein the setting unit sets at least one of a moving acceleration of the conveyance robot and a moving path along which the conveyance robot passes as the operation parameter. (“The high-order system 4 estimates, based on, for example, a result of detection by the detection unit 11 of the carrier 1 (to be described later), at least the current location of the carrier 1 and thereby determines the traveling route C1 (see FIG. 1) to the target node C0 (see FIG. 1) for the carrier 1 (i.e., sets a route plan). The high-order system 4 gives the carrier 1 an instruction via the control system 3 to make the carrier 1 travel along the traveling route C1.” [0048] and “The driving unit 12 applies driving force either directly or indirectly to a drive wheel that is at least one of the plurality of wheels 23. In this embodiment, the plurality of wheels 23 are all drive wheels as described above, and therefore, the driving unit 12 applies driving force to all of those wheels 23.” [0065])
Regarding Claim 8, Takayama discloses:
wherein the conveyance robot comprises an object sensor configured to detect an object that is present in the vicinity of the conveyance robot, and (“Specifically, the detection unit 11 may include a sensor such as a light detection and ranging (LiDAR) sensor, a sonar sensor, a radar (radio detection and ranging) sensor, or any other type of sensor, and detects a situation surrounding the body 2 with these sensors. The LiDAR is a sensor which uses light (a laser beam) for measuring the distance to the object X1 based on the light reflected from the object X1.” [0062])
the setting unit sets a range detected by the object sensor as the operation parameter. (“As used herein, each “monitor area” refers to a certain area covering its associated feature portion X10 in its entirety. That is to say, the number of the monitor areas B1 provided agrees with the number of the feature portions X10. In addition, as used herein, “setting each monitor area” means that the control system 3 defines a certain range, covering the location (coordinates) of the associated feature portion X10 (i.e., the monitor area B1), to be a monitor target.” [0121])

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US-20220135384) in view of Yamaguchi (US-20210233228) as applied to claim 1, and further in view of Kim (US-201001745546).
Regarding Claim 9, neither Takayama nor Yamaguchi explicitly disclose the conveyance robot comprising a notification apparatus that send a notification indicating that the conveyance robot is conveying the conveyed object and the setting unit sets a notification level as the operation parameter. However, Kim explicitly discloses:
wherein the conveyance robot comprises a notification apparatus that sends a notification indicating that the conveyance robot is conveying the conveyed object to an area in the vicinity of the conveyance robot, and (FIG. 1, alarm sound output unit 180)
the setting unit sets a notification level of the notification apparatus as the operation parameter. (“…the control unit 150 […] controls the alarm sound output unit 180 to raise alarm sound.” [0064])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Takayama and Yamaguchi to include the teachings of Kim in order to improve operating safety of the conveyance robot.
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664